internal_revenue_service number release date index number ----------------------------------- --------------------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-130349-08 date date legend taxpayer statex exchange year1 dear ----------------- --------------------------------------------------------------- ------------ ------------------------------------ ------- this ruling responds to your letter dated date as well as subsequent correspondence submitted on behalf of taxpayer requesting a ruling under internal_revenue_code the code sec_301 and sec_305 the ruling_request the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is an accrual basis statex corporation that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earnings_and_profits as required under sec_857 plr-130349-08 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange all references below to stockholder refer to holders of common_stock subject_to the approval of its board_of directors taxpayer intends to make a special dividend the special dividend on its common_stock for the fourth quarter of year1 as described below the total amount of cash payable in the special dividend will be limited to approximately percent or more of the total value of the special dividend in no event will the total amount of cash available be less than percent of the total value of the special dividend notwithstanding the foregoing prior to declaring the special dividend taxpayer’s board_of directors may determine to increase the total amount of cash payable in the special dividend to more than percent of the total value of the special dividend but in such case it will not raise such cash limit amount to more than percent of the total amount of the special dividend in such event all references below to a percent cash limit including the mixed option as defined below will refer instead to the greater cash limit each stockholder will have the right to elect to receive cash common_stock of equivalent value determined as close to the distribution date as reasonably practicable or a combination thereof as follows option a - percent cash the cash_option option b - percent stock the stock_option or option c - a combination of percent cash and percent stock the mixed option taxpayer expects to declare the special dividend using the following election mechanism taxpayer will provide to each stockholder an election form for the special dividend shortly after the record_date for the special dividend each stockholder may elect to receive its dividend in the form of the cash_option the stock_option or the mixed option by the election deadline if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have elected the stock_option to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock any shares of common_stock paid in the special dividend will be subject_to the same limitations on share ownership as apply to other shares of common_stock currently outstanding that are imposed by taxpayer’s charter such limitations the excess share clause taxpayer does not anticipate that any stockholder’s receipt of the special dividend will be affected by the excess share clause taxpayer intends to distribute its special dividend as soon as reasonably practicable following the date of the election deadline plr-130349-08 while each stockholder will have the option to elect to receive cash in lieu of stock for all or a portion of the stockholder’s entire entitlement under the special dividend taxpayer intends to limit the amount of cash to be distributed in the aggregate to approximately percent or more of the special dividend such amount the cash limit any cash issued in lieu of fractional shares of common_stock will not count towards the cash limit in no event will the total amount of cash available be less than percent of the total value of the special dividend if the total number of shares of common_stock with respect to which the cash_option or the mixed option is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive cash equal to the amount elected the stockholders who elect the cash_option will receive the special dividend entirely in cash and the stockholders who elect the mixed option will receive the special dividend in percent cash and percent stock if the number of shares with respect to which the cash_option and mixed option is made is such that the cash limit would be exceeded then i stockholders electing to receive the mixed option will receive percent of the special dividend in cash with the remainder being received in shares of common_stock and ii stockholders electing to receive the cash_option will receive a pro rated portion of the remaining available cash ie the cash limit minus the aggregate amount of cash payable to stockholders electing the mixed option with the remainder being received in shares of common_stock based on this formula in no case will cash election shares receive less than percent of the special dividend in cash rulings based solely on the information provided and the representations made we rule as follows with respect to the special dividend any and all of the cash and stock distributed in the special dividend as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any stockholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion plr-130349-08 is expressed with regard to whether the special dividend constitutes a preferential_dividend under sec_562 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _t ian russell____ t ian russell senior counsel branch office of associate chief_counsel corporate
